Citation Nr: 1633949	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  14-27 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected residuals of status post-surgical repair, with traumatic arthritis, of the right knee.  

2.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected disabilities. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1977 to December 1980 and September 1981 to December 1988.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the record indicates that the Veteran is receiving Social Security Administration (SSA) disability benefits.  A September 2015 correspondence reflects that the Veteran had recently been declared totally disabled by the SSA.  VA is obligated to obtain records of the SSA if there is a reasonable possibility that the records could help substantiate a claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The Veteran's SSA disability records are not currently associated with the claims file and must be obtained as there is a reasonable possibility that they may be relevant to the claims on appeal.  A remand is necessary to obtain the Veteran's SSA records and associate them with the claims file. 

Regarding the Veteran's claim for an increased disability rating in excess of 10 percent for a right knee disability, a review of the entire claims file shows that the Veteran's last examination for his service-connected disability was in October 2010, over five years ago.  In view of the above noted statement that the Veteran was recently declared totally disabled by the SSA, the record suggests that the Veteran's disability may have either progressed in nature or worsened since he was last examined.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995).  As such, the Board finds that a new knee examination would assist in fully and fairly evaluating the Veteran's claim for an increased rating.

Regarding the Veteran's claim for service connection for a right hip disability, to include as secondary to his service-connected right knee, left knee and left hip disabilities, service treatment records do not reflect any complaints, treatment, or diagnosis for a right hip condition while in service.  The Veteran does not allege he suffered from such during service.  Rather, he alleges he suffers from a right hip condition as a result of his service-connected disabilities.

The Veteran was afforded a VA joint examination in October 2010.  It was noted that the Veteran had right hip bursitis.  No functional limitation was found.  The VA examiner stated that it was not caused by or a result of service because service records were silent for a hip condition.  

The Veteran underwent a VA joint examination in November 2010.  The Veteran reported that due to his gait, he experienced right hip pain.  A diagnosis of right hip strain was noted in the "history" section of the report.  The VA examiner, however, stated that there was no objective evidence of right hip pathology.  The VA examiner opined that the Veteran's condition was accordingly not worsened beyond natural progression due to his service-connected knee condition.  

Based on this evidence, which is quite internally contradictory in terms of the existence of a current disability, further medical inquiry is required.  A new VA examination and medical opinion are warranted to determine whether the Veteran's right hip disability was either caused by or aggravated by a service-connected disability, to include right knee, left knee and left hip disabilities.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Regarding the Veteran's claims for TDIU, the claim is intertwined with the right knee rating claim on appeal.  A decision by the Board on the Veteran's TDIU rating claim would, at this point, be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, the Board will also remand this claim.

Lastly, relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request from the SSA, the records pertinent to the Veteran's claim for SSA disability benefits, to include medical records and disability determinations.  All efforts to obtain the records should be documented, a negative response should be requested if no records are available.

2.  Obtain relevant VA treatment records dated since October 2012.  If no relevant records exist, the claims file should be annotated to reflect such.

3.  Schedule the Veteran for an appropriate VA orthopedic examination to determine the severity of his service-connected right knee disorder and the etiology of his right hip disorder.  All indicated studies must be performed, and all findings reported in detail in each examination report.  The Veteran's electronic claims file should be reviewed in conjunction with the examination.

The examiner must perform appropriate range of motion studies of the right knee, expressing all findings in degrees and noting the degree where painful motion, if any, is present, on both flexion and extension.  In addition, the Veteran's right knee must be tested for pain on both active and passive range of motion in weight bearing and non-weight bearing.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Similar testing must be conducted on the opposite side (left knee).

Further, the examiner must note the presence, or absence, of weakened movement, excess fatigability, and incoordination present, to include on repetitive testing.  The examiner must also indicate whether, and to what extent, there is any instability, subluxation or locking.  Finally, the effect of this disability on employability must be described.

The examiner is also asked to specifically address the following questions in regard to the right hip:

a) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed right hip disability was caused by the Veteran's service-connected disabilities, to include his right knee, left knee and left hip?

b) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed right hip disability was aggravated (permanently increased in severity beyond the natural progress of the condition) by the Veteran's service-connected disabilities, to include his right knee, left knee and left hip?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's right hip disability prior to aggravation by the service-connected disabilities.

The examination report must include a complete rationale for all opinions expressed.

4.  Then, the RO should readjudicate the Veteran's claims on appeal, to include entitlement for TDIU.  If any of the claims remain denied, a Supplemental Statement of the Case must be furnished to the Veteran and he must be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


